Citation Nr: 1229320	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  09-18 785A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to November 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

In October 2010, the Veteran testified before a Decision Review Officer, and in June 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  Transcripts of these hearings are associated with the claims file.  At the June 2012 hearing, the Veteran submitted additional evidence with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304 (2011).

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  


FINDINGS OF FACT

1.  The Veteran's service-connected orthopedic disabilities of the cervical spine, lumbar spine, thoracic spine, and both shoulders affect a single body system and combine to a 70 percent rating.  

2.  The Veteran has work experience in farming, construction, and truck driving; he has a high school education.

3.  The weight of the competent and probative evidence indicates that the Veteran as likely as not is prevented from obtaining and retaining substantially gainful employment as a result of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  In light of the fully favorable determination to grant a TDIU, no further discussion of VCAA compliance is necessary regarding this issue.

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.

A total rating for compensation purposes may be assigned where the schedular rating is less than total, when, in the judgment of the rating agency, the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the above purpose of one 60 percent disability or one 40 percent disability, disabilities affecting a single body system, e.g. orthopedic, will be considered as one disability.  38 C.F.R. § 4.16(a)(1).  

For a Veteran to prevail on a claim for a TDIU rating, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See 38 C.F.R. 4.16(a).  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In determining whether an appellant is entitled to a TDIU, neither the appellant's nonservice-connected disabilities nor advancing age may be considered.  

The Veteran's traumatic degenerative joint disease of the cervical spine (30 percent); right shoulder degenerative joint disease, post rotator tear, (20 percent prior to May 29, 2009 and 30 percent thereafter); lumbosacral syndrome with degenerative arthritis (20 percent); left shoulder degenerative joint disease with limited motion (20 percent); and traumatic fracture with degenerative disc disease of the thoracic spine (20 percent) are considered disabilities affecting a single 
body system as they all affect the orthopedic system.  See 38 C.F.R. § 4.16(a).  Combined, these disabilities have been ratable at 70 percent since March 27, 2006 and 80 percent since May 29, 2009.  See 38 C.F.R. §§ 4.25; 4.26 (2011).  Thus, the threshold disability percentage requirement for a TDIU under section 4.16(a) is met.  Service connection for depressive disorder was granted effective June 16, 2009.  
  
The record (including the Veteran's vocational rehabilitation folder) establishes that the Veteran has work experience in farming, construction, and driving a truck.  He has a high school education.  He reports that he has not worked since 2004 and that he received Social Security Administration disability benefits for 3 years afterwards.  

Post-service VA medical records show that the Veteran was variously and intermittently treated for his service-connected disabilities.  

On VA examination for the spine and joints in August 2006, the Veteran complained of pain, weakness, and stiffness in the neck, upper back, low back, and bilateral shoulders.  He reported that it had become quite hard for him to bend over to pick up things on the floor, that he had marked difficulty looking upward or to the side, and that he had marked difficulty raising his arm above the shoulder level.  He was observed to be moving his whole body when he tried to look to one side or another.  He stated that he lacked endurance and could not keep his arms lifted for a long time.  He also indicated that he used to work as a supervisor for a contracting job until he got fired because he found it difficult to keep up with the physically demanding job.  Range of motion testing revealed objective evidence of pain at the extremes of all ranges of motion of the spine and shoulders.  The examiner noted that by the end of the shoulder examination, the Veteran was sweating and almost in tears from the pain.  The Veteran was diagnosed with degenerative joint disease of the cervical and lumbosacral spine, degenerative disc disease of the thoracic spine, and bilateral degenerative arthritis of the shoulders with high possibility of rotator cuff tear.  

At an October 2007 VA examination for the spine and joints, the Veteran reported that he could not work anymore and that he was a miserable man.  He stated that he had a hard time doing any activity at or above the shoulder level because of the pain in his shoulders.  He also indicated that he had marked difficulty moving his neck because of significant pain.  He reported that he used to work in construction and that he had not worked since his aortic valve replacement in January 2006.  The Veteran continued to complain of pain and stiffness in his neck, back, and shoulders.  He reported having difficulty bending over and stated that putting his socks on had become a painful chore.  He also had difficulty driving because turning his neck had become quite painful, and the seatbelt hurt his shoulder and neck.  He indicated that any attempt to raise his arms above shoulder level caused him to break out in a sweat, and the examiner noticed this a few times during the examination.  The examiner noted that it was painful for the Veteran to take off his shirt and that he had to do it in a careful way to avoid hurting his shoulders.  The Veteran complained that he could not hunt anymore because the jarring of the gun against his shoulder was painful.  He also indicated that his fishing had significantly decreased because he could not stand or sit for long.  Range of motion testing revealed objective evidence of pain at the extremes of all ranges of motion of 
the spine and shoulders.  The examiner noted that by the end of the shoulder examination, the Veteran was sweating and almost in tears from the pain.  He 
had to rest for a few minutes before he was able to get up and get dressed.  The Veteran was diagnosed with degenerative joint disease of the cervical, thoracic, 
and lumbosacral spine and bilateral degenerative joint disease of the shoulders.        

A November 2008 VA medical report confirmed that the Veteran had a chronic rotator cuff tear in his right shoulder.  He was found to be unable to lift his arm above his head.  

In a February 2009 VA medical report, the Veteran complained of chronic neck and shoulder pain.  He was concerned that he had been unable to work.  He stated that he normally worked as a foreman on construction sites.  The physician indicated that in his experience from seeing other veterans who were 100 percent service-connected, he could not see why the Veteran should not be rated as 100 percent disabling.  He also found that the Veteran had a severely restricted ability to work because of his shoulders.  

In a March 2009 VA medical report, the Veteran reported that it was difficult to raise his arms and that he had not lifted his arms over his head in over six years.  

An April 2009 VA medical report indicated that the range of motion in the Veteran's bilateral shoulders was painful and limited.  

In a July 2009 lay statement, the Veteran's girlfriend reported that she had lived with him for the past 6 years.  She stated that the Veteran's neck and shoulder pain caused him to have difficulty in pulling shirts over his head, pulling up slacks, combing his hair, and sleeping for more than 4 hours at a time.  She indicated that when they went camping in the summer, the Veteran was unable to push himself up from an airbed to get to a standing position, and she was unable to help pull him up due to his arm pain.  She also reported that the Veteran had to take so much pain medication that it caused him to be sleepy all the time.  

A January 2010 letter from Steam Way Cleaning, Inc. indicated that due to the problems the Veteran had with his neck and shoulders, the company was unable to hire him full time.  

On VA joints examination in March 2010, the Veteran complained of increased shoulder pain, decreased shoulder function, guarding, stiffness, lack of endurance, and weakness.  He reported that his shoulder pain caused him to break out in sweats.  He stated that his most comfortable position was when he was sitting in a chair and resting his arm on the arm rest, although he still experienced some pain.  He indicated that his shoulders were unstable because he had to provide stability with his own arms.  He also reported that he could not see his shoulders because of his limited neck motion.  The Veteran complained that it was getting harder to drive, and he usually had to have his girlfriend do the driving.  He stated that he recently tried to get a job where he would just have to push a vacuum cleaner down in front of him, but with his history, he was told that he was not eligible for the job.  He also reported that he needed help with getting his shirt and jacket on and combing his own hair.  The examiner noted that during the examination, the Veteran actually manually used the assistance of one arm in order to lift the other arm up to scratch his face.  The Veteran complained of difficulty with any type of arm movement when standing or walking, especially if he had to try to walk or run faster.  He indicated that he had a shoe horn because he had a difficult time putting his shoes and socks on.  He maintained that his girlfriend performed a lot of the tasks at home, and that he could only make a simple meal if he did not have to reach up and get something out of the cupboard.  He reported that even if he were sitting and eating at a high table where his elbows had to be up on the table, he had to take the time to put the elbows down towards his lap to rest them and help him get through the meal.  

The examiner noted that he attempted to conduct range of motion testing of the Veteran's shoulders, but this was very difficult for the Veteran.  There was a lot of resting in between the movements.  The examiner found that at times, the Veteran had objective evidence of grimacing throughout most of the range of motion attempts.  She concluded that the Veteran just had very limited range of motion at this point.  She assisted the Veteran with putting his shirt back on, but this caused the Veteran pain even with her provided assistance.  The Veteran was able to button the shirt.  The examiner also noticed that in both the waiting room and the examination room, the Veteran had to slide himself to the front of the chair in order to get in and out of it because he was unable to use his hands to push off the chair.  He also could not bend up very far or put his hands behind his back.  

The Veteran testified before a Decision Review Officer in October 2010 and before the Board in June 2012.  Testimony revealed, in pertinent part, that the Veteran was eliminated from a construction job in 2006 due to his service-connected disabilities.  The Veteran testified that his shoulder pain woke him up about 3 to 7 times a night.  He reported that he could barely comb his own hair, hold his arms up behind him, wash his back, or push a lawnmower.  He stated that his daily pain medications caused him to be sleepy and that he would have a difficult time trying to stay awake at any type of sedentary job.  He maintained that he could not turn his neck, which made it hard for him to drive a car.  He indicated that although he could lift his arms above waist level, he could not hold his arms higher than waist level.  He explained that if he had his arms on the table for a long time during meals, he had to put them back down on his lap and let them rest for a while.  He also stated that he could only comfortably sit in a chair for 20 to 45 minutes and comfortably stand for 15 to 20 minutes.  

On VA psychiatric examination in June 2011, the examiner found that it was going to be very hard for the Veteran to find or maintain gainful employment, but deferred to the general medical provider, as this seemed to be mainly related to the Veteran's medical condition.  

On VA general examination in June 2011, the Veteran's biggest complaint regarding his shoulders was of worsening pain and the fact that he could not lift his arms mostly over his waist and with extreme pain over his head.  He reported that his shoulder pain worsened if he placed his hands behind him or tried to take one hand and put it over the opposite shoulder on either side.  He stated that he sometimes had shoulder pain when he reached for something.  He indicated that it was painful to comb his hair, and the examiner noted that when the Veteran put his left hand up to the left side of his hand, he had to hold his left wrist with his right hand.  The Veteran also maintained that he could not go fishing because he could not hold the fishing rod and that he could not go hunting because he could not hold the gun or put it up to his shoulder.  He complained that his shoulder pain woke him up at night.  He stated that the shoulder pain improved if he left his hands at his sides.  With respect to his spine, the Veteran complained of limited motion when he extended his neck or tried to look left or right.  He reported that he attempted to park his car in places where he did not have to reverse the car or look behind him.  He stated that his lumbar pain worsened with lifting, bending, twisting, or turning.  He maintained that he could not move furniture, do housework, cook, bend over, or left things over his head.  He indicated that he could stand for 20 minutes and lift from the waist or tabletop.  The Veteran could not wash his back, wear a slip-on shirt, or put on a bulky winter coat.  He reported that he could drive for about one hour before having to stop.  He indicated that he could only work on a computer keyboard for about 15 to 20 minutes because it fatigued his shoulders and caused arm pain when he had his hands on the keyboard all the time.  

Range of motion testing of the spine and shoulders revealed pain with all ranges of motion.  The examiner attempted to help maneuver the Veteran's shoulders passively, but he complained of pain and started crying.  The examiner opined that it was less likely that the Veteran's current complaints of neck pain, bilateral shoulder pain, thoracic pain, and lumbar pain precluded him from any substantial gainful employment.  He explained that the Veteran had lost range of motion in his cervical spine and shoulders, and his biggest issue was chronic pain in multiple areas.  However, he found that the Veteran was able to alternate between sedentary activity and sitting and standing, use his hands, drive his car, and work from the waist level whether sitting or standing.  Based on the Veteran's ability to do these things, the examiner concluded that his service-connected disabilities did not preclude him from substantial gainful employment that was sedentary and alternated between sitting and standing.       

In an April 2012 letter, a VA vocational rehabilitation counselor indicated that he had recently met with and evaluated the Veteran to assess his ability to pursue employment.  Based on the continued problems that the Veteran had with his service-connected disabilities, the counselor found that it was not feasible for him to find employment at this time.  He explained that the Veteran had extreme difficulties performing movements that would affect his ability to work, such as standing and sitting for prolonged periods, bending, lifting, carrying, and climbing.  He indicated that the Veteran had chronic pain in the back, shoulder, and arms as well.  The counselor opined that due to the severity of the Veteran's disabling conditions, the Veteran was not suitable for employment and would instead be a good candidate for individual unemployability.  

The Veteran has worked primarily in manual labor and driving occupations.  Essentially, the medical evidence indicates that the Veteran cannot engage in labor intensive work such as the work he had performed since discharge from service.  Currently, his service-connected bilateral shoulder disability limits his range of motion so much that the Veteran has difficulty lifting his arms above waist level.  In addition, his service-connected lumbar spine disability prevents the Veteran from sitting for more than 45 minutes, standing for more than 20 minutes, or driving a car for more than an hour.  The Veteran's service-connected cervical spine disability limits his ability to turn his head, which makes it difficult for the Veteran to drive and park a car.  Range of motion findings suggest that any work that involved bending, lifting, carrying, or climbing would not be feasible.  Given these physical constraints it would be difficult for the Veteran to engage in manual labor or to drive a vehicle.  While the June 2011 VA examiner has opined that the Veteran could possibly work in a sedentary position that alternated between sitting and standing and involved working from the waist level, the evidence indicates that the Veteran would not be able to remain seated for more than 45 minutes or use a computer keyboard for more than 20 minutes.  This is not a practical limitation for someone engaged in substantially gainful employment.  Moreover, the Veteran awakens up to 7 times per night due to his shoulder pain, which likely affects his alertness during the day and would further impact his ability to obtain a position involving manual labor.  Additionally, the Veteran's daily pain medication causes him to be extremely sleepy, which would make it difficult for him to stay awake at a sedentary job.  Thus, given the Veteran's educational and occupational history and the constraints noted above, the weight of the competent, probative evidence indicates that the Veteran as likely as not has been prevented from obtaining and retaining substantially gainful employment as a result of his service-connected disabilities.  

In summary, the Veteran has met the criteria for a TDIU, and the Board finds the Veteran's service connected disabilities, considered together, render him unemployable.  Accordingly, entitlement to a TDIU is granted.    


ORDER

A total disability rating based on individual unemployability is granted, subject to the applicable laws and regulations governing the payment of monetary benefits.



____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


